Citation Nr: 0715398	
Decision Date: 05/23/07    Archive Date: 06/01/07

DOCKET NO.  03-24 269	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for a disorder of the 
bilateral lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Chris Yegen, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1998 to 
March 2001.

This matter comes before the Board of Veteran's Appeals 
(Board) on appeal from a November 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida which denied service connection for a 
disorder of the bilateral extremities.

The Board remanded the case in April 2006 for additional 
development.  As discussed below, since the RO did not 
accomplish all the requested development, another remand is 
required.  The appeal is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the appellant if further action is required.


REMAND

In its prior remand, the Board pointed out that it required a 
medical opinion to determine whether the veteran had a 
diagnosis of any current disorder of the lower extremities, 
and if she did, whether the disability is related to service 
or associated with the veteran's service-connected lumbar 
spine disability.  However, this was not done. 

Pursuant to the April 2006 remand, there is no evidence that 
the VA examiner provided a diagnosis concerning the alleged 
disorder, or made a determination as to the etiology of her 
lower extremity problems (if any).

Unfortunately, VA requires another remand to answer these 
questions to comply with the Board's prior remand 
instructions.  See Stegall v. West, 11 Vet. App. 268, 270 
(1998), (holding that a remand by the Board imposes upon the 
Secretary of the VA a concomitant duty to ensure compliance 
with the terms of the remand).

Accordingly, the case is REMANDED for the following action:

1.	The RO should return the veteran's 
claims file to the VA examiner who 
conducted the April 2006 examination, 
if possible, for an additional opinion 
to determine the etiology of any 
bilateral lower extremity disorder, 
including peripheral neuropathy (if 
any).  If that physician is 
unavailable, another suitably qualified 
physician should review the claims 
folder and answer the following 
questions.  The examiner should 
determine whether the veteran has a 
diagnosis for any current disorder of 
the lower extremities.

If there is a current diagnosis, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disability is related to 
service or is associated with the 
veteran's service-connected lumbar 
spine disability.  The term "as likely 
as not" does not mean within the realm 
of medical possibility, but rather that 
the weight of medical evidence both for 
and against a conclusion is so evenly 
divided that it is as medically sound 
to find in favor of that conclusion as 
it is to find against it.  

If the examiner is unable to offer the 
requested opinion without resort to 
speculation, the report should so 
state.  The examiner should provide a 
complete rationale for any opinions or 
conclusions he/she makes.  

2.  After ensuring proper completion of 
this development, the RO should review 
the case on the basis of the additional 
evidence.  If the RO denies the claim, 
the RO should furnish the veteran with 
a Supplemental Statement of the Case, 
and afford the veteran a reasonable 
opportunity to respond before the RO 
returns the record to the Board for 
further review.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



